Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141363                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141363
                                                                    COA: 295603
                                                                    Genesee CC: 06-019164-FC
  DAVID ALAN MOZINGO,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 3, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2011                       _________________________________________
           d0228                                                               Clerk